MEMORANDUM*
Stephen Baldoechi appeals the dismissal of his petition for a writ of habeas corpus by the district court. We vacate the judgment of the district court and remand for reconsideration of its order of dismissal.
While this case was pending on appeal, there have been developments in both the facts and applicable law. On July 17, 2002, the California Supreme Court denied Bal-docchi’s state petition for a writ of habeas corpus. Thus, Baldoechi has now exhausted his state remedies.
In addition, subsequent to the district court decision, we decided a number of cases that are potentially relevant to the issues at hand, including Kelly v. Small, 315 F.3d 1063 (9th Cir.2003); Ford v. Hubbard, 305 F.3d 875 (9th Cir.2002); and James v. Pliler, 269 F.3d 1124 (9th Cir. 2001).
The district court did not have the opportunity to consider these matters when it issued its decision. Therefore, it is appropriate for us to remand this case to the district court for reconsideration of the order of dismissal in light of these developments. We express no opinion on the merits of these issues, reserving that to the district court for its review in the first instance.
VACATED AND REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.